Citation Nr: 0816537	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-15 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Whether the veteran had qualifying service to establish 
basic legal entitlement to VA nonservice-connected death 
pension benefits.

2.  Entitlement to VA compensation benefits for accrued 
benefits purposes.

3.  Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
recognized active service with the Philippine Commonwealth 
Army from December 1941 to July 2, 1942, from July 5, 1942 to 
September 1942, and from August 1945 to November 1945.  The 
veteran was a prisoner of war (POW) from April 10, 1942 to 
July 2, 1942.  He died in August 1985.  These matters are 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 2005 determination by the Manila RO.

The issue of entitlement to service connection for the cause 
of the veteran's death is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


FINDINGS OF FACT

1.  The veteran's certified military service consisted of 
service with the Philippine Commonwealth Army from December 
1941 to July 2, 1942, from July 5, 1942 to September 1942, 
and from August 1945 to November 1945; he was a POW from 
April 10, 1942 to July 2, 1942.  

2.  The appellant did not apply for accrued benefits within 
one year of the veteran's death in August 1985.


CONCLUSIONS OF LAW

1.  As the veteran did not have qualifying service, the 
threshold legal requirement for establishing entitlement to 
VA nonservice-connected death pension benefits is not met.  
38 U.S.C.A. §§ 101, 107, 1521, 1541 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1, 3.2, 3.3, 3.40, 3.41, 3.203 (2007).

2.  Because the claim was not timely filed, the legal 
requirements for establishing entitlement to accrued benefits 
are not met.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c) 
(in effect for claims where the beneficiary died prior to 
December 16, 2003, and a claim for accrued benefits was 
received on or after that date).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), does not apply 
with respect to the claims decided herein.  As explained 
below, these claims must be denied as a matter of law because 
undisputed facts, when applied to the controlling law and 
regulations, render the appellant ineligible for the claimed 
benefits.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  The Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the questions are limited to statutory interpretation.  Dela 
Cruz v. Principi, 15 Vet.  App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  

B.  Nonservice-Connected Death Pension

VA law provides that nonservice-connected death pension 
benefits shall be paid to the surviving spouse of a veteran 
of a period of war who meets established service 
requirements.  38 U.S.C.A. § 1541.  To establish basic 
eligibility for VA nonservice-connected death pension 
benefits, in part, the claimant must be a veteran who had 
active military, naval, or air service.  38 U.S.C.A. §§ 
101(2), (24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" consist 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1.  

Service prior to July 1, 1946 in the Philippine Scouts and in 
the organized military forces of the Government of the 
Commonwealth of the Philippines in the service of the Armed 
Forces of the United States (including recognized guerrilla 
service) is qualifying service for compensation, dependency 
and indemnity compensation, and burial allowance.  However, 
it is not qualifying service for nonservice-connected pension 
(to include death pension) benefits.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.40, 3.41.

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U. 
S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Service department findings are binding on VA for 
purposes of establishing service in the U. S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

The service department has certified that the veteran's 
military service consisted of service with the Philippine 
Commonwealth Army from December 1941 to July 2, 1942, from 
July 5, 1942 to September 1942, and from August 1945 to 
November 1945.  It is neither shown nor alleged that the 
veteran had any additional active service.  The Board finds 
that the appellant does not meet the basic eligibility 
requirements for nonservice-connected death pension benefits 
because the veteran did not have qualifying service.  38 
U.S.C.A. § 1521(j), 1541; 38 C.F.R. § 3.3.  Under governing 
law and regulations, the veteran's service in the Philippine 
Commonwealth Army prior to July 1, 1946 is not qualifying 
service for nonservice-connected death pension benefits.  38 
U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  The Board is 
legally precluded from finding otherwise 38 C.F.R. § 20.101.  
The veteran's service qualified him to receive compensation, 
dependency and indemnity compensation and burial allowance, 
but did not qualify him or his surviving spouse to receive VA 
pension benefits.

The appellant has provided no evidence that would warrant a 
request for re-certification of service.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).  Because the law is 
dispositive on this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

C.  Accrued Benefits

The veteran died in August 1985.  The appellant did not file 
a claim seeking VA benefits until September 2005.  Under 
governing law and regulation, to be eligible for accrued 
benefits the appellant had to file a claim for such within 
one year after the veteran died.  38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c) (in effect for claims where the 
beneficiary died prior to December 16, 2003, and a claim for 
accrued benefits was received on or after that date).  See 
Pub.L. 108-183, Title I, § 104(a)-(c), Dec. 16, 2003, 117 
Stat. 2656; 71 Fed. Reg. 78368-01 (Dec. 29, 2006).  As her 
claim was received approximately 19 years after the period 
for filing for accrued benefits expired, it was not timely.  
Accordingly, the claim must be denied because of absence of 
legal merit or lack of entitlement under the law.  See 
Sabonis, supra.


ORDER

The appeal to establish basic legal entitlement to VA death 
pension benefits is denied. 

Entitlement to VA compensation benefits for accrued benefits 
purposes is denied.


REMAND

The veteran died in August 1985 at the age of 65.  The cause 
of death listed on his death certificate is P.T.B. (pulmonary 
tuberculosis).  During his lifetime, service connection had 
been established for malaria with anemia.  Service connection 
had been denied for bacillary dysentery and residuals of a 
gunshot wound to the left thigh.  The appellant seeks service 
connection for the cause of the veteran's death.  She 
received letters pursuant to the VCAA in October 2005 and 
February 2007.  However, review of record does not show that 
the letter contained notification required under 38 U.S.C.A. 
§ 5103, as interpreted by the Court in Hupp v. Nicholson, 21 
Vet. App.  342, 352-53 (2007).  Hupp holds in the context of 
a claim for dependency and indemnity compensation (DIC) 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Further confusing matters, a December 
2005 rating decision informed the appellant that the veteran 
was not rated service connected for any condition during his 
lifetime and an April 2006 statement of the case informed the 
appellant that the veteran had not filed any claim for VA 
disability benefits during his lifetime.

Accordingly, the case is REMANDED for the following action:
1.  Regarding the issue of service 
connection for the cause of the veteran's 
death, the RO should send the appellant 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes the 
specific notice required by Hupp v. 
Nicholson, 21 Vet. App. 342, 352- 53 
(2007).  She should have opportunity to 
respond.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unable to obtain any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and request her to 
submit the outstanding evidence.

3.  Then, the RO should readjudicate the 
claim in light of any additional evidence 
received.  If the benefit sought on 
appeal is not granted, the RO should send 
the appellant an appropriate Supplemental 
Statement of the Case and give her an 
opportunity to respond before the claims 
file is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


